Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment and remarks filed on 01/04/2022.
Claims 1-30 are currently pending. 

Allowable Subject Matter
Claims 1- 30 are allowed. 
Claims 1 and 11 are currently amended.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-30 are considered allowable because the prior art does not teach limitations including: 
“change from the first PCI corresponding to a first primary synchronization signal (PSS) waveform to a second PCI corresponding to a second PSS waveform different than the first PSS waveform to communicate with the set of one or more scheduled entities,” in addition to other claim limitations as recited in independent claims 1, 11.

“selecting a third PCI for the first scheduling entity, wherein the third PCI corresponds to a third PSS waveform different than the first PSS waveform to avoid colliding with the second PSS waveform; and transmitting a PCI change indication comprising the third PCI to the first scheduling entity to initiate a change from the first PCI to the third PCI within 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419